JOHN R. BROWN, Circuit Judge,
concurring:
I Concur. I concur fully in the Court’s opinion denying Robinson-Barrett seaman’s status. With less enthusiasm, I concur in denial of § 905(b) relief from Aries, the vessel owner. I concur solely because the gangway was not being used — or intended by IMM to be used — as a gangway. Rather it was used — and intended to be used — as a work platform by welders. No Captain in his right mind could think allowing a gangway to be unsecured for an hour could satisfy the demanding standards of the general maritime law as far back as the Laws of Oleron, the Jones Act, or even Scindia’s treatment of § 905. And under no circumstances would he be permitted to retire to much needed sleep confident that somehow, someone — not asleep — would become conscious that for the gangway to be safe as ingress or egress from the vessel, it would now have to be securely fastened. Whether characterized as seaworthiness or unseaworthiness, failure to establish this would be such glaring fault that neither § 905 or Scindia, not even F.R.Civ.P. 52(a) could ever rescue the vessel from the maritime inexorable decree of absolute liability.